                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                             1:15-cv-157-RJC

PHILLIP G. MORRIS,                         )
                                           )
             Plaintiff,                    )
                                           )
             v.                            )
                                           )                   ORDER
CAROLYN W. COLVIN,                         )
Acting Commissioner of                     )
Social Security Administration,            )
                                           )
             Defendant.                    )
__________________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Amended Motion for

Attorney’s Fees under Section 406(b) of the Social Security Act, (Doc. No. 17). In

the Motion, Plaintiff contends that he is entitled to attorney’s fees in the amount of

$6,700.00, which represents less than 25% of Plaintiff’s accrued back benefits, to be

paid from Plaintiff’s back benefits pursuant to section 406(b) of the Social Security

Act. 42 U.S.C. § 406(b). Defendant filed a Response to Plaintiff’s motion stating

that “Defendant neither supports nor opposes Plaintiff’s counsel’s request.” (Doc.

No. 18).

      The Court has reviewed the Motion and supporting exhibits and finds that

Plaintiff has established that he is entitled to attorney’s fees pursuant to 42 U.S.C.

§ 406(b). For the reasons outlined in Plaintiff’s Motion, the Court GRANTS

Plaintiff’s Amended Motion for Attorney’s Fees. (Doc. No. 17).
      IT IS, THEREFORE, ORDERED that Plaintiff’s Amended Motion for

Attorney’s Fees, (Doc. No. 17), is GRANTED. The Commissioner of Social Security

is hereby ORDERED to pay to Plaintiff’s counsel the sum of $6,700.00 from

Plaintiff’s back benefits and Plaintiff’s counsel shall refund the $3,646.00 EAJA fees

to Plaintiff, (See Doc. No. 14 awarding EAJA fees), and upon the payment of such

sums, this case shall be dismissed with prejudice.

      SO ORDERED.

                                  Signed: October 29, 2018




                                            2
